Case 8:20-cv-02071-DKC Document 2 Filed 07/16/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,
Plaintiff,

v.

CIVIL NO. 8:20-cv-02071-DKC

Real Property Located In Potomac,
Maryland, Commonly Known As 9908
Bentcross Drive, Potomac, Md 20854
And All Appurtenances, Improvements,
And Attachments _ Defendant. *
Located Thereon ee

*
*
*
*
*
*
*
*
*
*
*

WARRANT FOR ARREST IN REM

TO: | THE MARSHAL OF THE UNITED STATES AND/OR ANY OTHER DULY
AUTHORIZED LAW ENFORCEMENT OFFICER

WHEREAS, on 7/16/2020 . the United States of America filed a verified
complaint for civil forfeiture in the United States District Court for the District of Maryland
against the above-named Defendant Property, alleging that said Defendant Property is subject to
seizure and civil forfeiture to the United States for the reasons mentioned in the complaint; and

WHEREAS, the Defendant Property is currently in the possession, custody. or control of
the United States; and

WHEREAS, in these circumstances Supplemental Rule G(3)(b)(i) directs the Clerk of the
Court to issue an arrest warrant in rem for the arrest of the Defendant Property; and

WHEREAS, Supplemental Rule G(3)(c) provides that the warrant of arrest in rem must
be delivered to a person or organization authorized to execute it:

NOW THEREFORE you are hereby commanded to arrest the above-named Defendant

Property by serving a copy of this warrant on the custodian in whose possession, custody or
Case 8:20-cv-02071-DKC Document 2 Filed 07/16/20 Page 2 of 2

control the Defendant Property is presently found, and to use whatever means may be

appropriate to protect and maintain the Defendant Property in your custody until further order of

this Court.
YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file

the same in this Court with your return thereon, identifying the individuals upon whom copies

were served and the manner employed.

Date: 7/16/2020

Clerk of the Court
United States District Court

By: /s/
J. Fletcher, Deputy Clerk

 

bo
